Me. Chief Justice QuiñoNes,
after making the foregoing statement of facts, delivered the following opinion of the court :■
On the grounds set forth in the opinion rendered by this Supreme Court under date of January 25th ultimo, in the appeal taken in the name of The People of Porto Eico, from the decision of the Eegistrar of Property of Ponce refusing to record the certificates of sale of three lots sold for the payment of delinquent taxes, and which decision is perfectly applicable to the case at bar, the decision of the registrar of property entered at the end of the certificate referred to in this appeal is hereby sustained, and with a copy of the opinion hereinbefore mentioned, which shall be hereinafter inserted, and of this decision, the said certificate shall be transmitted to the registrar of property of the aforesaid city for com'pliance therewith.
*32Justices Hernández, Figueras, MacLeary and Wolf concurred.